This session of the General Assembly of the United Nations is being 
held at a time of acute international tensions and a world economic 
crisis of singular gravity. The entire international community is 
facing numerous problems which require from us as government 
officials a critical analysis conducive to appropriate solutions 
being sought in the higher interest of international peace and 
security as well as for the prosperity of our peoples and nations. In 
order to achieve those noble objectives, it is more than ever 
essential that the Members of the Organization scrupulously honor the 
obligations that they have assumed under the Charter. The whole world 
unanimously deplores the inability of the United Nations to resolve 
the major problems of our day, but what we do not denounce enough is 
the fact that such weakness on the part of the United Nations is the 
immediate consequence of the lack of political will of each of its 
Members to behave in accordance with the principles and purposes of 
the Charter. This is why our delegation unreservedly supports the 
highly intelligent recommendations made by the Secretary-General in 
his report on the work of the Organization as regards strengthening 
its role and especially the action of the Security Council for 
maintaining international peace and security.
$49
By electing Mr. Hollai President of its thirty- seventh session, the 
General Assembly affirmed its trust in his outstanding qualities as a 
diplomat and experienced statesman. In so doing it crowned his long 
career, which has been basically directed towards international 
relations. My delegation, confident in his ability to conduct the 
work of the thirty-seventh session of the General Assembly 
successfully, extends its warm congratulations to him and assures him 
of its full co-operation in his difficult but exalting 
responsibilities. I should like also to express the esteem and 
appreciation of my delegation to Mr. Kittani, his predecessor, who 
accomplished his noble work with courage and dignity in spite of the 
complexity of the tragic events that have shaken the world throughout 
the past year. Lastly, it is an agreeable duty for me to pay a 
well-deserved tribute to the Secretary-General for his tireless and 
most commendable efforts during the first year of his term of office 
in attempting to find peaceful solutions to the disputes that divide 
certain Member States. He may be assured of the readiness of the 
Government of Chad to help him in his future work for world peace and 
development.
Before briefly expressing my delegation's position on certain 
important items of the agenda of the present session, I should like, 
as the representative of a country which has been the subject of 
conversation internationally in recent years because of the long and 
tragic situation of war that it has experienced, to outline the 
situation now prevailing in Chad.
While it is true that peace in Chad was restored only at the cost of 
great sacrifices, it is equally true that the tragedy endured for 
almost 20 years by our people was not without cause. War is never a 
matter of fate. In order better to grasp the true dimensions of the 
peace and security restored by the people of Chad last 7 June, it 
would be useful for me to outline briefly the internal and external 
causes of the tragedy experienced by my country.
The first major people's revolt in Chad after independence dates back 
to 1965. It was a genuinely national revolt, directed against an 
oppressive system imposed from outside. Through that war for national 
liberation, directed by the National Liberation Front, which 
courageously faced the neo-colonial troops and other expeditionary 
bodies, there were many people of Chad who saw their loved ones fall, 
their villages bumed and their homes plundered. Many were also forced 
into exile. The regime of the day, which had become anachronistic and 
dictatorial, supported as it was by troops from the former 
metropolitan country, in 1975 fell victim to its own mistake of 
attempting to impose itself on our people against their will. Thus 
its own army seized power from it. Unfortunately, the hopes raised 
were soon disappointed.
Instead of offering the people of Chad dialogue and reconciliation, 
the military junta in tarn committed the same mistakes and 
bloodthirsty acts as the former regime. Defying the six-month 
cease-fire that had been unilaterally declared by the National 
Liberation Front, whose Armed Forces of the North are the patriotic 
branch, the junta maintained a policy of repression and neo-colonial 
war. It was only in 1978 that the military regime, undermined by its 
notorious inability to meet internal and external challenges, 
accepted, for tactical reasons, the historic compromise of the 
Khartoum agreement. That was the first time since the popular 
uprisings of 1965 that an agreement frankly set forth the different 
problems of Chad and proposed comprehensive and lasting solutions.
A/37/PV.30
The implementation of the basic charter that emerged from the 
Khartoum agreement would have spared our people a great deal of 
suffering. Unfortunately, however, that charter was interpreted in 
different ways, which quickly led to a governmental crisis. Despite 
the twofold proposal of the Armed Forces of the North, to consult 
lawyers of internationally recognized competence if problems of a 
legal nature arose, or to amend the charter if the problem was of a 
political nature; despite our people's desire for peace as expressed 
in many demonstrations-yes, despite all that, part of the 
neo-colonial army, mobilized along personal, tribal, religious and 
regional lines, took the dangerous step, on 12 February of opening 
fire on students whose only fault was that to call for the peaceful 
and immediate implementation of the basic charter. The results of 
that war are known to all of us: massacre of the civilian population 
and a breakdown of trust among the regional components of our people; 
above all, that war opened the door for additional interference by 
foreign forces.
Supported by our people, and without external support, the Armed 
Forces of the North emerged victorious from that trial. The balance 
of power was in our favor. None the less, Comrade Hissein Habre 
stated that there were neither victors nor vanquished and that it 
would be possible for the people of Chad to reach an understanding 
among themselves-but without foreign interference. We therefore 
proposed to the other components the Kano-1 meeting in order to widen 
the power base by including all people of Chad who would participate 
in genuine reconciliation.
In spite of the Kano agreements, which called on all neighboring 
States not to interfere in the internal affairs of Chad, certain 
Powers, sensing that they were losing ground on the Chad political 
chessboard, hastily formed armed factions along ethnic lines and that 
would serve their own interests. Unfortunately, at the Kano-11 
meeting we failed in our patriotic attempt to remove some of our 
brothers from external domination; thus we were composed of H 
political-military factions when we met in Lagos in August 1979.
In spite of our conviction about the anti-national character of 
certain political-military factions, we nevertheless agreed to sign 
the Lagos agreement. That agreement reiterated the call to all 
neighboring States not to interfere in Chad's internal affairs. An 
important point in that agreement was the establishment of a 
consensus Government, whose term of office was set as 18 months, with 
the task of preparing free elections and completing the work of 
national reconciliation. The President of that Government would 
therefore have no personal powers.
In flagrant violation of the provisions of the Lagos agreement, a 
neighboring country and other foreign Powers openly intervened in our 
affairs. Despite our determination to avoid war and in spite of the 
mediation offered by eminent national and foreign personalities, 
certain factions, feeling strong because of their external support, 
unleashed the war of 21 March. By attacking elements of the Armed 
Forces of the North, the nucleus of the integrated national army 
envisaged in the Lagos agreement, that coalition brought about the 
start of another war-one which was certainly the deadliest and the 
longest that our people has had to endure. After nine months of 
national resistance, in the face of what became a plot to recolonize 
Chad, which met with a staunch resistance with the exclusive support 
of our people, on 15 December 1980 we undertook tactical withdrawal 
in order to spare our people from genocide and to deal in an 
appropriate manner with the occupier's overwhelming superiority in 
weaponry.
As the occupying forces established themselves on our territory, the 
national and international public realized their real intentions and 
those of the coalition. At the same time, the patriotic struggle 
continued with a resolve matched only by our love for our homeland 
and our dedication to the universal values of freedom and dignity. It 
was in that context that the enemy was to begin the withdrawal of its 
troops. We then unilaterally and immediately decreed a cease-fire, 
with no prior conditions. Our desire for peace led us to give 
unreserved support to the resolutions of the Organization of African 
Unity of 11 February 1982. It was that same desire for dialogue and 
peace which governed the rate at which we advanced on the capital. 
For more than four months we intentionally delayed taking the 
capital, in the sole hope of softening the belligerent attitude of 
our brothers. It was that same desire for peace and dialogue among 
the Chad people that underlay the successive visits of Comrade 
Hissein Habre to Gabon and Zaire, after the N'Djamena meeting.
Today once again, before the Assembly, we affirm our attachment to 
the spirit of dialogue, without bitterness or ulterior motives. We 
solemnly invite all our brothers, including the former officials, to 
reflect on the wise words of Comrade Hissein Habre:
"Let us bury the recriminations of unwarranted, unjustifiable and 
sterile hatred; let us exercise restraint and still our emotions; let 
us arm ourselves with common sense and reason; let us work for the 
benefit of the homeland and the people, and let us respond to its 
hopes of peace and unity, rather than attempt to bind the people to 
our whims."
And we invite them to return to Chad, as many have already done, for 
the sake of peace and reconstruction.
Although this outline has been lengthy, we believe it was necessary 
in order to provide an accurate picture of the dynamics of war in 
whose grip Chad so recently found itself.
For the first time since 1978, a single administration effectively 
controls the 14 sub-divisions of our country. This is also the first 
time since 1965 that security has prevailed throughout our national 
territory. We are gratified to affirm before the Assembly that peace 
and security have been achieved following a long patriotic struggle 
and that they remain our constant objective.
The people of Chad remain touched by the sympathy expressed towards 
our cause by fraternal African peoples and all people of good will. 
Hence, we should like to express our deep gratitude to the African 
heads of State for their selfless contribution and especially to the 
founding President of the Togolese People's Assembly, General 
Gnassigbe Eyadema who, at the risk of his life, went in the midst of 
war to N'Djamena to attempt to obtain a cease-fire. We also extend 
our thanks to our great pan-African organization, the Organization of 
African Unity.
These achievements are and will remain fragile and could at any time 
be lost if Chad's neighboring and other countries do not stop from 
interfering in our internal affairs by encouraging the people of Chad 
to rekindle the flames of war. We would therefore recall that States 
are duty bound to respect the principles inscribed in the Charter of 
the United Nations and that of the OAU, in particular, the principles 
of non-interference in the internal affairs of others, respect for 
territorial integrity, national independence and the non-acquisition 
of territories by Aarce.
After the restoration of peace and the beginning of national 
reconciliation, a Council of State was established in order to 
guarantee the continuity of the State and the management of the 
affairs of the country. A Government will be formed on the basis of 
consultations which are now under way. It will have as its task the 
completion of reconciliation among all the people of Chad, a start on 
the work of national reconstruction and the creation of favorable 
conditions for the establishment of democratic institutions.
Peace and security do not suffice to guarantee genuine stability in a 
country if they are not supported by action for socio-economic 
development. Chad, already disadvantaged by its situation as a 
land-locked country, has suffered from a dislocated economy since 
independence. The combined effects of drought and war have worsened 
its already alarming economic situation. In fact, at this very moment 
the country is devastated, most public and social buildings have been 
destroyed, our economic and highways infrastructure is in a state of 
complete disrepair, communications with other countries are almost 
non-existent, hospitals and schools lack staff and equipment, people 
in certain regions are dying of hunger and the massive return of 
refugees is posing a problem as regards their resettlement and 
rehabilitation; and the list goes on.
Chad intends to maintain friendly relations with other countries 
which are mutually beneficial, but without infringing upon its 
freedom of judgment and action. By the same token, we reaffirm our 
firm attachment to the principles of the immutability of frontiers 
bequeathed by colonization and of the settlement of disputes by 
peaceful means. It is in this spirit that Comrade Hissein Habre 
reaffirmed in his statement to the nation of 18 June that:
"Our international relations are guided by the relevant principles of 
the Charter of the United Nations and that of the OAU: 
non-interference and mutually advantageous and reciprocally friendly 
cooperation; positive and dynamic non-alignment which in no way 
excludes our taking a position on various subjects of international 
interest; the implacable struggle against hegemony, whatever its 
source and active solidarity with all neighboring countries. We 
firmly state that Chad will never be a base for subversion or 
aggression against fraternal neighboring countries'
For several years now constant conflicts have marked the relations 
among States Members of the Organization; recourse to the threat or 
use of force, political, diplomatic, economic and military pressures 
are common currency. This has led the Secretary- General in his 
report on the work of the Organization to state: "We are perilously 
near to a new international anarchy".
These acts of insecurity are leading to the proliferation of hotbeds 
of crisis the world over. This applies especially to the question of 
Western Sahara, the situation in southern Africa, the problem of the 
Middle East and conflicts in Asia.
The problem of Western Sahara has become an alarming one for the 
international community and especially for Africa. My country has 
continually called for a peaceful solution to this problem in 
accordance with the relevant resolutions of the OAU and of the United 
Nations, and in particular in accordance with the decisions adopted 
at the eighteenth session of the OAU Assembly of Heads of State and 
Government at Nairobi in June 1981.
In southern Africa, our major concern remains the establishment of 
genuine freedom. We must restore dignity to our African brothers who 
are suffering in Namibia and Azania, the last bastions of the most 
blatant form of colonialism. As regards the Namibian problem, the 
international community is aware today that the South African regime 
does not understand the language of dialogue, but rather that of 
force. The racist regime in Pretoria and its allies do not wish to 
let go of Namibia, but to continue to exploit the wealth of that 
Territory. That racist regime could not have adopted such an arrogant 
attitude or have rejected the determination of the international 
community had it not relied on the assistance and support of its 
allies.
We reaffirm our steadfast support for the South West Africa People's 
Organization, the authentic representative of the Namibian people, 
and call for the implementation of Security Council resolution 435 
(1978) in order to establish a cease-fire and proceed to free 
elections. We urge the countries which continue their economic, 
cultural, military and nuclear co-operation with the racist regime of 
South Africa to put an end to these relations and to cooperate 
sincerely with the United Nations so as to achieve a rapid solution 
to the Namibian problem.
In South Africa itself, the racists stick to their policy of 
segregation in its most demeaning form, thereby perpetuating the 
greatest scourge of mankind. My delegation cannot fail to reiterate 
its condemnation of that hateful system. It also condemns the 
aggression against and invasion of the People's Republic of Angola, 
as well as the constant violation of the territories of other 
front-line States by racist troops.
The crisis which is unsettling the Horn of Africa is not likely to 
foster unity and cohesion in our continent but, rather, to perpetuate 
permanent tension. We venture to hope that the two fraternal 
countries will finally come to the negotiating table to find a 
peaceful solution to their dispute.
As regards the situation in the Middle East, many initiatives have 
been undertaken by the international community, but unfortunately 
they have not been followed up in a promising way because of the 
warlike attitude of the State of Israel. Everyone is convinced that 
the outcome of this conflict, which has been of concern to peoples 
who cherish peace and freedom for more than a quarter of a century, 
rests on the implementation of the resolutions of the Organization. 
This involves the evacuation by the Jewish State of ail Arab and 
Palestinian territories which it occupies; the exercise by the 
Palestinian people of its inalienable rights to self-determination 
and the establishment of an independent and sovereign State in its 
own homeland; the recognition of the Palestine Liberation 
Organization as the sole representative of the Palestinian people; 
recognition of and respect for the sovereignty, territorial integrity 
and political independence of each State in the region and the right 
of each State to live in peace within internationally recognized 
borders.
My delegation condemns the invasion of Lebanon by Israel and the 
abominable massacre of Palestinian civilians in Sabra and Shatila. 
The international community is duty bound to apply sanctions against 
Israel under Chapter VII of the Charter of the United Nations.
The conflict between Iraq and the Islamic Republic of Iran, two 
neighboring Islamic countries, has already caused considerable losses 
in human life and material damage. In principle we reject any 
recourse to violence in solving a dispute which might arise between 
States and this is why my delegation reiterates here its appeal to 
the two parties for a cease-fire and for a peaceful solution to the 
problem. Consequently, we support the ongoing initiative within the 
Organization of the Islamic Conference and other initiatives which 
might help to bring about peace in that region.
In Asia, the problems of Afghanistan and Kampuchea continue to be a 
source of concern to us. The continuation of the situations in those 
two countries and their regional and international effects emphasize 
the urgent need for peaceful solutions that could restore internal 
and regional peace. Such solutions necessarily involve the withdrawal 
of foreign troops, and strict respect for the independence and 
territorial integrity of those countries, and a settlement allowing 
the two peoples to determine their own fate in full sovereignty.
Similarly, regarding Korea, we support the principle of the peaceful 
reunification of the two parts of the country, without external 
interference, and the withdrawal of foreign troops from the Korean 
peninsula.
Another political question merits comment-disarmament. The second 
special session of the General Assembly on that question, which 
opened in a spirit of euphoria, has somewhat dashed the hopes placed 
in it, inasmuch as its work has not led to any tangible results; 
however, it Las en Ale J not only Member States, international 
organizations, governmental and non-governmental organizations, but 
also the public to become fully aware of 4he danger inherent in the 
possession of nuclear and chemical weapons and, consequently, of the 
absolute necessity to freeze them immediately and gradually destroy 
them. Enormous resources, both human and financial, would thereby be 
freed and could be devoted to development.
Fortunately, since dialogue between the major Powers has not ceased, 
my delegation remains convinced that wisdom will prevail over any 
negative considerations that could lead the world into a nuclear 
holocaust, which would spare no one.
The world is living in a state of expectation, but the margin for 
optimism is a thin one, especially because other phenomena of 
domination and destabilization of small countries, such as the use of 
mercenaries, continue to develop. Indeed, in recent years there has 
been a renewal of acts of aggression by mercenaries and other 
irregular elements against countries attempting to enjoy political 
sovereignty and independence. Their activities are threatening 
international peace and security in the same way as armed conflicts 
between countries. The people of Chad has suffered firsthand the 
effects of those activities. That is why we urge the Committee on the 
Drafting of an International Convention against the Recruitment, Use, 
Financing and Training of Mercenaries to conclude its work and 
produce a convention very soon.
Development questions are also of concern to the Organization and 
have been since its creation, and the struggle against the inequity 
of the international economic system is part and parcel of the 
struggle the international community must wage. Indeed, here we are 
in the middle of the Third United Nations Development Decade and 
still uncertain about our future. The problems which the developing 
countries have to face are increasing even though it is true that no 
efforts have been spared to find a solution-for example, the fifth 
session of UNCTAD, the sixth and seventh special sessions of the 
General Assembly, the creation of UNIDO to promote the industrial 
development of States, and many other initiatives.
In spite of efforts to ensure our development and in spite of the 
levels of international negotiation, the gap continues to widen 
between the economies of the developed countries and those of the 
developing countries.
The ills of international economic relations are more structural than 
cyclical. They include the increased deficit in the balance of 
payments of the poor countries, the continual deterioration in the 
terms of trade, ever growing inflation, rigid and unfavorable 
conditions for the transfer of technology, which are compounded by 
obstacles and limitations imposed on access by developing countries 
to international financial markets.
We must add to those the vicissitudes of nature for some of these 
countries, such as Chad-landlocked, insular, prone to drought, and so 
on. To be sure, not everything is so negative, as shown by the 
adoption in April of the United Nations Convention on the Law of the 
Sea.' But there is a serious degeneration of the very spirit which 
should guide the new concept of international economic co-operation. 
That widens even further the gap between North and South-a source of 
political instability the world over. For that reason my delegation 
recalls that the gradual establishment of a new economic order 
requires, first, the democratization of international relations, 
which necessitates the overhauling and strengthening of international 
institutions. It would be desirable for the developed countries to 
practice policies compatible with the interests of the developing 
countries. That means the abandonment, to whatever degree, of the 
current tendency based only on solution of internal problems.
The delegation of Chad draws the attention of the Assembly to 
decisions and resolutions the Organization has adopted in favor of 
geographically disadvantaged countries. These countries have great 
needs and would like both national and international financial 
institutions to pay particular attention to them. We believe that the 
International Development Strategy for the Third United Nations 
Development Decade should stimulate development in the third world. 
To do that, it is high time that we reformed the structures of the 
current economic system flowing from a global and integral approach 
to problems of the world economy with the participation of the whole 
international community.
Certainly, the international community has not been unaware of these 
difficulties. It has shown its concern for our people since 1979. 
Thus, the General Assembly has adopted many resolutions on emergency 
aid and reconstruction assistance; the most recent -resolution 36/210 
adopted in 1981-requests the Secretary-General to organize a pledging 
conference on assistance to Chad. In that connection, during my stay 
in New York I have had talks with the representative of the current 
Chairman of the OAU Assembly of Heads of State and Government, the 
Minister for Foreign Affairs of Kenya, with the Secretary-General of 
the United Nations and with the Administrator of UNDP, to whom I have 
expressed the earnest desire of my country to see that conference 
take place before the end of this year. We are confident that the 
Secretary-General will organize this conference in which we hope to 
see the largest possible participation by lenders and international 
organizations. To that end, we repeat our appeal to the international 
community for emergency assistance to Chad and for effective 
participation by lenders in the conference.
Chad seeks only to live in peace and understanding with all countries 
that love peace and justice, in particular with its neighbors. It is 
in this spirit that we wish to refer here to a situation that has 
been of concern to the people of Chad since 1973, namely, the 
occupation of a part of our territory by a neighboring country, which 
occupation we have constantly condemned. This problem has already 
been raised in the OAU and the General Assembly and the Security 
Council of the United Nations, and we still hope to see it solved 
peacefully. As soon as they entered N'Djamena, the Armed Forces of 
the North and the Council of State got in direct and indirect contact 
with that neighboring country, so as to create at the very outset 
detente between the two countries so that our two peoples might live 
in a climate of peace. In spite of our readiness for dialogue we are 
bound to note the silence on the other side; more serious still, 
there has been glaring interference.
That was the message that I wished to impart to the Assembly, on 
behalf of my delegation. As representatives must have noted, owing to 
the special situation prevailing in our country, we have spoken at 
some length to state the concerns of our people. Our people has 
suffered too much from war and should now be entitled to lasting 
peace and its development with the assistance of friendly countries 
and the international community, to which we affirm that peace and 
security have been restored in Chad.
Before concluding, we should like to repeat our appeal to the 
international community to help us effectively in the true battle 
that we intend henceforth to wage, that is, the reconstruction and 
development of Chad.
